Citation Nr: 9924075	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a radial head hairline fracture of the left 
elbow (minor). 

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a radial head fracture of the right elbow 
(major).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
July 1989.  

This appeal arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 1998 the Board of Veterans' Appeals (Board) 
determined that the claim of entitlement to service 
connection for a low back disorder was not well grounded, 
remanded the issues of service connection for hearing loss, a 
sinus disorder, and epididymitis to the RO for issuance of a 
statement of the case, and remanded the issues of increased 
evaluations for the veteran's bilateral elbow disabilities 
for further development and adjudicative action.

In September 1998 the RO issued a statement of the case as to 
the denial of service connection for hearing loss, a sinus 
disorder, and epididymitis; however, the veteran did not 
submit a substantive appeal.

In December 1998 the RO affirmed the previous denials of 
increased evaluations for the veteran's bilateral shoulder 
disabilities.

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  The service connected left elbow fracture is not 
manifested by loss of pronation beyond last quarter of arc 
such that the hand does not approach full pronation.  

2.  The service connected right elbow disability is not 
manifested by limitation of flexion to 70 degrees or 
limitation of extension to 90 degrees; pronation has not been 
lost beyond the middle of arc.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a hairline radial head fracture of the left 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5213 
(1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a radial head fracture of the right elbow 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5205 to 5213 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In reports dating from 1989 the veteran has reported pressure 
in the wrists.  

In a medical report submitted in May 1991, the veteran 
complained of a right upper extremity problem.  He reported 
that he had developed tingling and numbness in the median 
nerve distribution.  

The veteran stated that his thumb, index finger, long finger, 
and occasionally his ring finger would go numb.  Phalen's 
Test was positive for numbness and tingling in this 
distribution after about 15 seconds.  Digital compression 
over the volar aspect of the radial head caused tingling in 
the index and long fingers.  The impression was that the 
veteran had a significant elbow problem that was contributing 
to his obvious carpal tunnel syndrome.  

The doctor stated that while the veteran could have 
compression of the median nerve at the wrist he believed that 
there was an element of compression of the elbow secondary to 
the injury sustained in 1986.  The doctor recommended 
electrodiagnostic studies to localize the areas of 
compression of the median nerve and arthroscopic debridement 
of the elbow.  He felt that osteochondral loose fragments 
were undoubtedly causing wear and tear on the articular 
cartilage.  He felt that removing the loose bodies would not 
improve range of motion but would eliminate episodes of 
locking.  

In a November 1991 VA Hand Clinic report it was noted that 
the veteran had been bothered with pain in the right elbow as 
well as intermittent locking.  He was referred for removal of 
loose bodies.  He also complained of numbness and tingling in 
the ulnar distribution.  

Examination showed evidence of mild carpal tunnel syndrome 
with a positive Phalen's Test.  He also had a Tinel's sign at 
the wrist and reported being awakened at night with numbness 
in the hand.  He complained of numbness and tingling in the 
small finger and sensation was less when compared to the 
median and radial nerve distributions of the hand.  He had a 
Tinel's sign at the elbow and a positive flexion test at the 
elbow as well.  He had weak intrinsics in that hand and the 
abductor of the small finger was weak.  

The overall impression was that the veteran had progressing 
median and ulnar nerve compression.  He also reportedly had 
loose bodies in the elbow that needed to be released.  
Electromyography (EMG) and a follow-up were scheduled.  It 
was noted that the veteran had mild cubital tunnel symptoms 
in the left arm as well.  

X-rays of the right elbow from January 1992 showed a subacute 
versus old nondisplaced right radial head fracture and three 
rounded calcific densities around the right elbow consistent 
with old trauma.  

An EMG nerve conduction report from January 1992 was normal.  
It is noted that the veteran gave a history of three to four 
years of progressive arm and elbow pain, and lateral hand 
numbness (right greater than left) exacerbated by prolonged 
driving and computer work.  The history of bilateral elbow 
injuries was noted.  There was no asymmetry or decrease of 
bulk of the upper extremities.  There was 4/5 strength of the 
right upper extremity and 5/5 strength of the left upper 
extremity.  There was mildly decreased scratch sensation to 
the right lateral two fingers.  

In a follow-up VA Hand Clinic report from January 1992 it was 
reported that the veteran had undergone a work-up of the 
cubital and carpal tunnels and the workup was negative.  The 
veteran's symptoms were recounted.  On examination there was 
full range of motion from full flexion to full extension.  
There was also full pronation and supination.  This only 
moderately increased his pain.  The doctor was of the opinion 
that the reported shooting pains down his arm were probably 
unrelated to loose fragments.  The doctor did feel that local 
pain could be resulting from his old radial head fracture and 
he recommended arthroscopy and debridement although he 
explained that there was only a very low chance that this 
would resolve his distal symptoms.  It was noted that the 
veteran wanted to have the fragments removed because they 
were locally painful.  

A repeat VA examination was conducted in February 1992.  The 
veteran reported difficulty with some job tasks after service 
due to arm and wrist pain in his right arm.  He reported some 
tingling and twitching of the thumb and first fingers of the 
right hand.  

On examination there was extension to 180 degrees for the 
right arm. The left forearm could be extended to 195 degrees.  
There was good rotation of the forearm.  On passive range of 
motion there was some crepitation palpation in the elbow 
joint.  

There was good flexion and extension of the forearm and a 
good grasp in the right hand.  The clinical impression was 
status post fracture of the right elbow with residual 
disability and probable compression median nerve syndrome.  
X-rays compared with previous examination of December 1989 
showed that the elbow appeared about the same as before 
without appreciable change.  

In March 1992 the veteran had surgery for excision of 
Dupuytren's contractures of the left hand, ring finger and 
small finger.  

In March 1992 the veteran underwent a right elbow arthroscopy 
with debridement of synovitis, and excision of a loose body 
or fragment.  

Ten days postoperatively the veteran had a VA Hand Clinic 
follow-up appointment.  He was continuing to have difficulty 
with range of motion and there was a small amount of tissue 
swelling although the incisions were healing well.  Range of 
motion was 10 degrees of extension to 140 degrees of flexion.  
Elbow range of motion was described as excellent.  He was 
somewhat tender with supination and pronation.  It was noted 
that during the surgery, there were signs of degenerative 
change and loss of cartilage on the radial head.  There was a 
possibility that the veteran would require a radial head 
excision.  In the meantime, he was discharged from the 
clinic. 

In July 1992 the veteran was seen at the Boise, Idaho VA 
Medical Center for several complaints including right arm 
numbness from the elbow to the fingers and sharp pain from 
the 4th and 5th fingers to the elbow with use.  The assessment 
was probable neuropathy.  

A VA joints examination of the veteran was conducted in 
October 1992.  Subjective complaints included a locking 
sensation in the right elbow intermittently, numbness, pain 
and weakness in the fingers of the right hand daily, and loss 
of ability to move the right elbow after sleeping.  

The veteran reported that he would sometimes have to move the 
right elbow with the left arm.  He also reported occasional 
locking of the left elbow as swell as moderate pain and 
numbness of the fingers of the left hand.  

On examination of the right arm there was no swelling or 
atrophy of the forearm.  There was a small surgical scar.  
Elbow flexion was 0 to 90 to 145 degrees.  There was marked 
weakness in forced flexion of the right elbow against active 
obstruction.  There was also marked weakness of right hand 
grip.  The left elbow was reportedly weaker but superior to 
the right.  The diagnosis was right elbow residual weakness 
and pain, moderate to severe disability and left elbow 
residual weakness, mild to moderate disability.  

X-rays were apparently unchanged since December 1989.  The 
left elbow appeared unremarkable.  

A supplemental report was provided in November 1992.  The 
examiner provided the following amended examination findings.  
On examination of the right arm, there was no swelling or 
atrophy of the muscles of the right forearm.  There was a 
small surgical scar on the medial and lateral aspect of the 
right elbow.  Elbow motion was from "0-90 to 145 degrees."  
There was marked weakness on forced flexion of the right 
forearm against active obstruction.  Likewise, there was 
marked weakness in the grip of the right hand as demonstrated 
by dynometer readings of 20 on the right versus 40 on the 
left.  Supination of the right forearm was to 80 degrees, 
while pronation was to 75 degrees.  Both movements caused 
some pain at the end of the motion.  The left elbow was 
somewhat weaker but had "complete function" from 0 to 145 
degrees flexion, pronation to 80 degrees and supination to 85 
degrees.  

The diagnosis was right elbow post fracture and arthroscopy, 
residual weakness and increasing pain, moderate to severe 
disability.  Also diagnosed was left elbow moderate weakness 
and mild-moderate disability.  

Nerve conduction and EMG testing was performed in April 1993 
to rule out carpal tunnel, cubital tunnel and radial tunnel 
syndromes bilaterally.  By way of history the veteran 
reported lower arm pain along the course of the ulnar nerve.  
He had decreased pinprick sensation in the 4th and 5th digits 
bilaterally but there was 5/5 strength in all upper extremity 
muscles.  The impression was an abnormal study.  There was 
evidence of bilateral radial nerve neuropathy at the elbow 
with focal conduction velocity slowing in the vicinity of the 
radial head/supinator tunnel.  There was evidence of 
bilateral ulnar neuropathy at the elbow.  There was no 
evidence of carpal tunnel syndrome.  

In August 1993 the veteran was hospitalized for right cubital 
tunnel syndrome, degenerative joint disease of the right 
elbow with retained radial head fragment and posterior 
interosseous syndrome.  The veteran underwent an 
intermuscular anterior transposition of the ulnar nerve on 
the right and excision of radial head fragment from the joint 
capsule of the right elbow.  Prior to the surgery VA 
examination was notable for a positive Lister Test and 
positive Tinel Sign at the posterior interosseous nerve.  The 
veteran also had findings suggestive of a small amount of 
clawing and weakness in the ulnar nerve distribution.  He had 
some tenderness over the lateral epicondyle, and associated 
diminished sensation in the ulnar nerve distribution.  He had 
full range of motion with full flexion, extension, 
supination, and pronation, as well as good varus and valgus 
stress.  

In December 1993 the veteran submitted a statement asserting 
that his right arm surgery was considered a failure.  He 
reported that his right arm had worsened and he asserted that 
he could not turn a doorknob, a car ignition, etc. without 
severe pain in the wrist and elbow.  He reported that he was 
working but had taken most of his leave due to surgeries and 
doctor visits.  He felt that he could not perform his work 
tasks adequately.  

A hand clinic note dated in April 1994 shows the veteran 
reported that he was more or less the same as preoperatively.  
The doctor told the veteran that more likely explanation was 
that his nerve was damaged with intraneural fibrosis to the 
point where surgery would not improve his symptoms.  

The doctor recalled that he expected improvement because scar 
tissue was excised from the nerve prior to the transposition.  
Range of motion and the clicking sensation in the elbow had 
improved.  The veteran stated that he was weaker in grip 
strength than prior to surgery.  His sensation was unchanged 
and he remained numb in the 4th and 5th digits of the hand.  
Grip strength was expected to improve.  

A VA joints examination was conducted in April 1994.  The 
veteran complained of sharp pains in the right elbow, at rest 
and on movement.  There was numbness and tingling in the 
hand, especially the 3rd, 4th, and 5th fingers.  He reported 
that shooting a gun in the course of his work as a police 
officer would cause pain and tingling from the shoulder to 
the fingers.  He reported that he was unable to do all of the 
duties required by his job.  He also reported pain in the 
left elbow on use with tingling in the index and 5th fingers 
and pain in the wrist.  

Examination of the right elbow demonstrated edema of the 
forearm, elbow, and upper arm with a recent healing scar of 
three inches on the medial aspect of the elbow and a two-inch 
scar on the lateral aspect.  On range of motion, the veteran 
could flex the elbow to 145 degrees but he lacked at least 15 
degrees of extension.  Pronation was to 80 degrees and 
supination was to 85 degrees.  Both movements were performed 
with pain.  He could not fully extend his 3rd, 4th, or 5th 
fingers and there was pain with forceful extension of the 
digits.  Superficial and sharp nerve response from above the 
elbow to the fingers was elicited, decreased on the right as 
opposed to the left arm.  There was good function of the left 
elbow to 145 degrees flexion and 0 degrees extension with no 
obvious neurological defect.  

The diagnosis was marked nerve and joint residual disability 
involving the ulnar and radial nerves from the fracture 
dislocation of the right elbow and subsequent surgery.  The 
left elbow had minimal disability.  X-rays and an EMG report 
were pending.  A handwritten note on the report shows that 
EMG confirmed nerve impairment.  

X-rays of the elbows taken in April 1994 showed the left 
elbow to be normal. On the right there was apparent 
resolution of an old radial head deformity seen on prior 
studies of October 1992.  Additionally the specific fragment 
adjacent to the radial head had been removed.  

The veteran was referred for neuromuscular tests in September 
1994 due to ongoing complaints of pain, weakness, and 
numbness.  Examination showed weak grip and generalized 
weakness throughout the upper extremities bilaterally.  
Sensation was decreased  in the ulnar distribution of the 
left hand.  The nerve conduction tests showed slowing of the 
ulnar nerve on the left localized to the distal portion of 
the scar line.  However, EMG failed to reveal neuropathy or 
myopathy.  Median motor studies on the left fell well within 
normal limits.  The impression was focal ulnar nerve 
conduction slowing from the distal end of the ulnar scar to a 
point five centimeters proximal along the scar line 
demonstrated by nerve conduction studies.  It was noted that 
while this explained some of the veteran's findings, it 
certainly did not account for proximal muscular weakness and 
pain.  

Private records show that in October 1994 the veteran 
reported neck pain radiating into the left trapezius and 
shoulder.  He reported weakness in his arms and legs.  Deep 
tendon reflexes were symmetrically hypoactive.  There was 
decreased sensation to light touch in the hands only.  There 
was a general decrease in motor strength equal bilaterally, 
mainly in the arms.  The assessment was recurrent neck pain 
with possible neurological sequelae.  X-rays of the cervical 
spine showed some subluxation of C2 posteriorly on C3.  
However, flexion and extension looked pretty normal.  

In December 1994 the veteran was seen in the VA neurology 
clinic for upper extremity and neck symptoms.  The impression 
appeared to have been ulnar nerve entrapment.  EMG and nerve 
conduction tests were ordered.  These were conducted in 
January 1995.  

The report states that the veteran reported persistent 
bilateral elbow, arm, and hand pain that limited activity.  
Strength testing was limited by give-way weakness.  


The impression was mild slowing of the right ulnar conduction 
across the elbow consistent with prior or current ulnar 
neuropathy at the elbow.  EMG abnormalities in the proximal 
right arm muscles could represent a myopathic condition.  
These were not present in the only proximal muscle that could 
be tested on the left.  This was felt to probably have no 
direct relevance to the complaints of elbow and hand pain.  

The veteran was seen in the VA orthopedic clinic in February 
1995 with complaints of multiple myalgias, migrating joint 
pain and weakness.  There was a history of chronic pain and 
multiple EMGs that were within normal limits or that were not 
consistent with neuropathy. The complaints were found to be 
difficult to assess.  There was definitely a component of 
chronic pain.  Muscle testing was difficult due to suboptimal 
performance.  Weakness was most likely due to pain, not frank 
motor weakness.  

VA records show that the veteran was seen again in the 
neurology clinic in May 1995.  The veteran reported left and 
right upper extremity symptoms.  There was sensory loss from 
the wrists to the shoulders.  There was also give-way 
weakness.  The impression was a question of cervical 
radiculopathy.  The examiner noted that the sensory loss did 
not follow a nerve root pattern.  Prior EMG studies were 
noted.  A cervical MRI was completely normal.  The veteran 
was told that it was doubtful that the complaints were 
neurologic in origin.  

Private records show that he veteran was seen again in June 
1995, for complaints of arm pain.  He stated that he had 
chronic problems with his upper extremities for years.  He 
reported progressive weakness in both upper extremities.  
Reportedly multiple EMGs documented nerve damage that had 
become "stable."  The ulnar nerve release on the right was 
noted.  


The veteran reported current symptoms including progressively 
worsening weakness in the upper extremities, numbness in both 
arms, and shooting sharp pains that seemed to emanate from 
the wrists and go proximal.  These reportedly would occur 
when the veteran was trying to use his arms forcefully.  
Reportedly a MRI of the cervical spine was negative and an 
EMG from 1995 showed stable nerve damage. 

On examination there was no obvious muscle atrophy of the 
muscles in the upper extremities.  On motor testing weakness 
was fairly dramatic.  It was estimated as 3/5 through all 
muscle groups of the upper extremities.  No reflexes were 
detectable in the upper extremities.  Sensation to pin was 
equally diminished throughout the upper extremities in a non-
dermatologic distribution.  The assessment was bilateral arm 
weakness and numbness of uncertain etiology, possibly dating 
back to old service-related injuries.  The doctor felt that 
an EMG and neurologist consultation were needed.  

A private sports medicine report dated in June 1995 was 
included.  The doctor noted that with the lack of records, 
giving an accurate assessment would be difficult.  

The veteran complained of pain on any motion of his arms 
starting at the shoulder and radiating down to the hands.  
Examination of the elbow demonstrated a tendency to hold both 
elbows in a supinated flexed position.  He had pain with any 
attempt to extend the elbows and there was gradual muscle 
giving way with this motion.  His right elbow, after gentle 
stretching, had a 10-degree loss of flexion, and a 10-degree 
loss of extension.  Supination was full.  There was a five-
degree loss of pronation.  There were well-healed scars in 
the medial and lateral aspect of the elbow.  On the left, 
after gentle stretching, there was a 15-degree loss of 
extension, five-degree loss of flexion.  Supination was full.  
Pronation was to 30 degrees.  The impression was of a chronic 
pain type of syndrome.  The doctor did not feel that there 
was much to offer him from an orthopedic standpoint.  

A private neurological consultation from June 1995 noted that 
the veteran was complaining of arm weakness and pain for 
several years.  Neurologic examination was essentially 
normal.  There was no obvious loss of sensation or weakness.  
There was give-way weakness throughout the entire 
examination.  The only obvious physical finding was that the 
hands would blanch when he moved them.  This raised a concern 
of reflex sympathetic dystrophy (RSD).  He recommended 
Labetolol infusions to reduce the burning sensation.  The 
doctor did not recommend any further workup.  He noted that 
VA EMG nerve conductions appeared quite comprehensive.  
Moreover a recent MRI of the cervical spine was normal.  

Another private report was submitted in July 1995.  The 
doctor, a neurologist, stated that his symptoms had been 
difficult to diagnose.  It was his opinion that the veteran 
could have RSD.  Injections to the hands were recommended.  
He felt that the veteran's pain and RSD were related to falls 
that occurred in the military.  

The same month, the veteran also submitted lay statements 
from coworkers indicating that he appeared to have a lot of 
pain in the arms, had difficulty performing job tasks, and 
missed work.  

VA treatment records show that the veteran was seen in the 
rheumatology clinic in July 1995.  He reportedly had 
myalgias, migrating joint pain and weakness.  Multiple EMGs 
did not demonstrate a neuropathy.  He did not describe 
symptoms consistent with inflammatory arthropathy and x-rays 
confirmed that.  It was felt that he had a component of 
fibromyalgia but did not completely fit the criteria.  

Subsequent records note a question of fibromyalgia.  

The veteran testified at a hearing before RO personnel in 
December 1995.  He testified that a diagnosis of RSD was made 
based on consideration of his history of a fall and medical 
records.  He described his treatment.  The veteran's wife 
testified that he could not perform common tasks or chores 
involving any use of the wrists.  



The veteran's wife reported that he would constantly move his 
fingers and mentioned that he told her that they hurt.  He 
submitted paperwork indicating that he applied for 
unemployment.  He reported that he quit because he had a 
disability and was unable to do the work.  It was noted that 
he was enrolled in a schooling program.  

VA outpatient treatment records from December 1995 to 
February 1996 showed treatment for arm complaints.  There was 
a question of fibromyalgia.  A neurosurgery consultation from 
December 1995 shows the doctor doubted organic etiology.  

A VA joints examination was conducted in May 1996.  The 
veteran reported that he still had a fine grinding sensation 
in the left elbow.  He also reported symptoms including a 
sense of electricity shooting down his fingers, a mildly 
diminished sensation in the left hand, left wrist pain, loss 
of grip in the left hand, and weakness of the left arm and 
wrist.  

The veteran reported that he is constantly taking something 
for pain in his arms.  Most recently he was taking Darvocet.  
He was wearing an elbow splint to immobilize his right elbow 
and was wearing a soft brace around the right wrist.  He was 
wearing padding on the left elbow.  The veteran reported 
limitation of daily activities including periodic difficulty 
dressing himself in the mornings.  He reported that he worked 
in numerous jobs but could not perform tasks due to arm pain.  
He was enrolled as a full time student at the time of the 
examination.  

On examination there was tenderness of both elbows and 
wrists.  No deformities were noted although there was perhaps 
some mild swelling in the region of the right elbow.  There 
was a two-inch tender scar over the lateral aspect of the 
right elbow, and a four and a half-inch relatively nontender 
curved scar over the medial aspect of the right elbow.  

There was very mildly decreased sensation on the palms of the 
hands.  Grip of both hands was found to be markedly 
diminished with strength of 1/5 (normal being 5/5).  There 
was also markedly diminished (1/5) strength of flexion and 
extension of the wrists and elbows.  

Right elbow extension was to 68 degrees and flexion was to 
116 degrees.  Pronation was to 74 degrees and supination was 
to 82 degrees.  On the left, elbow extension was to 58 
degrees and flexion was to 125 degrees.  Pronation and 
supination were to 76 degrees and 84 degrees respectively.  
The veteran's arm motions caused considerable pain of the 
elbow.  

The diagnosis was fracture of the right elbow with removal of 
the radial head, fracture of the left elbow, and pain and 
weakness of the arms, elbows, and wrists, bilaterally.  The 
examiner commented that the veteran had been through numerous 
extensive tests and apparently no diagnosis had been arrived 
at concerning the pain and weakness of the elbows and wrists.  
The examiner was unable to determine whether the injury 
sustained in the military had a bearing on his present 
condition.  

X-rays from May 1996 showed an old fracture of the right 
radial head with some persistent irregularity and a possible 
loose body within the joint.  This was unchanged from the 
prior exam.  The left elbow appeared normal.  A handwritten 
addendum to the report noted that x-rays of the left elbow 
were normal.  X-rays of the right elbow revealed evidence of 
prior injury.  

Views of the wrists were unremarkable.  X-rays of the right 
forearm showed a calcification about the lateral aspect of 
the distal humerus.  It was possible that it could be within 
the joint.  The right radial head also appeared irregular but 
it appeared about the same as it did before April 14, 1994.  

On a peripheral nerves examination the veteran was alert and 
rational.  Reflexes in the upper and lower extremities were 
hyporeflexic.  Examination of the right forearm revealed 
scars in and around the right elbow and soft tissue in that 
region.  

No atrophy of the thenar eminence of the right hand or loss 
of musculature of the interosseous muscles of the right hand 
was detected.  The veteran was unable to make a strong fist 
with the right hand.  He did a better job with the left hand.  
He stated that he had marked weakness on extension and 
flexion of the right wrist.  The examiner did not detect any 
atrophy in the forearm.  Rotation of the right forearm was 
limited due to pain.  These findings, to a much lesser 
extent, were present in the left forearm.  The veteran 
reported hypalgesia to pinprick throughout the right forearm 
and hand, and in a similar area in the left forearm and hand.  

The impression was that the veteran's symptoms were difficult 
to evaluate as so many of his complaints were subjective in 
nature.  The examiner felt that for evaluation of neuropathy 
in the forearms he should undergo EMG studies in both the 
right and left ulnar and radial nerves.  

In an addendum EMG nerve conduction studies were reviewed.  
Following his transplant of the ulnar nerve at the elbow on 
the left side, nerve conduction studies showed some slowing 
in the area of the surgical procedure.  No definite 
abnormality was noted however.  Prior to the operative 
procedure another EMG study showed minimal slowing of the 
right ulnar nerve conduction across the elbow.  On the right 
side ulnar and median nerve conductions were normal.  The 
diagnosis was tardy ulnar nerve palsy.  He doubted that any 
further surgical procedure on the ulnar or radial nerve would 
be justified.  

In a September 1996 examination addendum, the examiner noted 
that 1992 EMG conduction studies were reviewed.  Following 
the transplant of the ulnar nerve at the elbow on the left 
side, studies showed some slowing in the area of the surgical 
procedure, directly related to the surgical procedure but not 
indicative of primary neuropathy of the ulnar nerve.  Prior 
to the operative procedure, EMG showed minimal slowing of the 
right ulnar nerve conduction across the elbow.  Thus, on the 
right side the ulnar nerve conductions were normal.  The 
diagnosis remained tardy ulnar nerve palsy.  No further 
surgery was justified.  

In the October 1996 examination addendum, the examiner wrote 
that a review of the multiple electrodiagnostic studies 
involving the right and left ulnar nerves as well as the 
radial nerves showed at best minimal changes.  None of them 
would be considered pathological.  The doctor concluded that 
there was no neurodiagnostic or clinical evidence of any 
persisting neuropathy involving either the left or the right 
ulnar or radial nerves.  

In November 1996 the veteran was seen in the VA Hand Clinic.  
It was noted that he had not been seen in the clinic for one 
to one and a half years.  The veteran reported that his 
neurologist would give him "pills" but there was no other 
treatment.  He was wearing an elbow brace that would keep his 
elbow flexed at about 100 degrees.  He also reported that he 
had a carpal tunnel night splint that he had removed the 
metal stay from.  He reported that he would wear these all 
day, every day, but would take them off at night.  

The veteran reported that his last EMG was in approximately 
January 1995 and this was documented in the chart.  He 
reported that after his surgery he was no better and was 
possibly worse.  He reported current symptoms including pain 
in the arm, decreased sensation in the hand, weakness, and 
sometimes an inability to raise his arm to eat or fix his 
hair.  

On examination, the veteran was tender "everywhere."  He 
reported pain into his arm upon tapping where the ulnar nerve 
used to be.  He also reported pain over the volar wrist with 
tapping.  He showed weakness of intrinsics, finger extension, 
and finger flexion although it was noted that he had normal 
muscle mass on both sides for biceps, forearm muscles, 
intrinsics, and thenar muscles.  There was no wasting in 
either side and he was actually described as a fairly 
muscular gentleman.  On sensory examination he reported 
decreased sensation over the ulnar three fingers, 
particularly palmarly but also dorsally.  

X-rays showed mild degenerative changes at the elbow.  There 
was no resection of the radial head but it was felt that the 
joint was debrided.  There was an osteophyte off of the 
radial head.  

The impression was that the veteran had pain and subjectively 
described weakness and sensory changes in his arm.  It was 
noted that the veteran had an ulnar nerve transposition, 
debridement of the elbow joint and multiple EMGs.  Muscle 
mass was good and equal on both sides.  While the veteran 
reportedly did not improve with surgery, the doctor did not 
feel a further EMG was indicated.  She noted that these had 
not previously shown a significant nerve problem other than 
the prior ulnar compression treated with transposition.  She 
also did not think that the veteran needed to follow up with 
the hand clinic because surgery had not reportedly improved 
his symptoms and there was no diagnosis that fit his cluster 
of symptoms.  She felt that there might be a myofascial 
component.  Her only recommendation was some rehabilitation.  

A VA examination was conducted in November 1998.  The 
physician who performed the examination wrote that he had 
reviewed the Board's remand, the claims file and medical 
records prior to the interview and examination.  

The veteran reported bilateral elbow pain.  On examination it 
was noted that the upper extremities were well muscled.  
Surgical scars were described.  There was no evidence of 
atrophy.  There were no fasciculations or loss of thenar or 
hypothenar musculature.  Upper extremity circumference was 
33.5 centimeters on the right and 33 centimeters on the left.  
Forearm circumferences were 31 centimeters on the right and 
29 centimeters on the left.  It was noted parenthetically 
that the veteran was right handed.  

The veteran would not volitionally fully flex either elbow.  
He would not volitionally extend either elbow beyond a 
measured 30 degrees.  The veteran had a measured 135 degrees 
of flexion.  On gentle passive flexion it was reported that 
the veteran had 135 degrees of motion.  Passively he would 
extend to within 170 degrees.  Supination was formally 
measured at 90 degrees left and right.  Pronation was to 55 
degrees.  There was no localized tenderness about the elbow.  
There was no evidence of radial humeral crepitance with 
pronation and supination. 


With regard to motor strength, there was functional give-way 
weakness in all upper extremity muscles including hand 
intrinsics and extrinsics, wrist flexors and extensors, elbow 
flexors, extensors, pronators and supinators, shoulder 
abductors, adductors, flexors, extensors, and internal and 
external rotators.  He would just give way dramatically on 
any type of resisted testing.  Neurologic examination showed 
normal sensation to light touch and pinprick.  There was no 
sensory loss of either upper extremity.  

Cervical spine x-rays were normal.  Elbow x-rays from 
November 1992 showed evidence of a fracture involving less 
than 10 percent of the articular surface with the other 
portion of the radial head and humeral condyle symmetrical.  
There was a fragment noted distally that was probably an 
avulsion.  It was felt that this very well could be from a 
portion of the humeral condyle.  

The diagnosis was right radial head fracture, probable 
lateral condylar fracture, sustained in October 1986; and 
status post surgeries including arthroscopy, arthrotomy and 
ulnar nerve transposition in November 1993.  The examiner 
noted that a prior operative report showed no loose body 
within the joint and there were no signs of excessive wear on 
the articular surfaces.  In other words, there were no 
chondral or articular defects.  

The examiner found that passive and active elbow ranges of 
motion were different.  There were no muscular deficits in 
either upper extremity.  Neurological examination was 
completely normal.  The fracture on the right was clearly 
defined and there was evidence of an old radial fracture and 
probably a humeral condylar component.  However, the recent 
arthrotomy showed no incongruity suggestive of an articular 
defect  -- that is involving the elbow joint.  

The examiner felt that the service connected disability did 
not "in any way cause any problems" with the elbows, 
shoulders or wrists.  

It was noted that the veteran reported marked weakness, but 
the examiner felt that this was of a nonanatomic nature.  The 
pathology noted would not be expected to cause anything other 
than mild weakness at the elbow.  He stated that it would 
certainly not be expected to result in fatigability or 
incoordination.  

The examiner was of the opinion that the veteran could 
certainly perform average employment in a civil occupation.  
There was nothing on examination "clinically or 
radiographically that would indicate any need for functional 
limitations of any type."  With regard to subjective 
complaints of pain the examiner noted that "more than 
anything else" the veteran was just "resisting joint 
motion."  There was no specific pain noted on elbow motion.  
There was no evidence of any muscle atrophy.  In fact, the 
muscles were well developed and symmetrical with the 
exception that the dominant right extremity was slightly 
larger.  There was also no evidence of skin changes 
attributed to disuse.  There was an absence of objective 
findings that would demonstrate disuse or functional 
impairment due to pain attributable to the service connected 
disability.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  

It is essential, both in examinations, and in the evaluation 
of disability, that each disabling condition be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Elbow motion for VA purposes is from 0 degrees (full 
extension) to 145 degrees (full flexion).  38 C.F.R. § 4.71, 
Plate I.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees a 10 percent evaluation is 
assigned, and where there is limitation of flexion of either 
forearm to 90 degrees, a 20 percent evaluation is assigned.  
A 30 percent evaluation is available if there is limitation 
of flexion the major forearm to 70 degrees or limitation of 
the minor forearm to 55 degrees.  A 40 percent evaluation is 
assigned for limitation of flexion of the major forearm to 55 
degrees or limitation of flexion of the minor forearm to 45 
degrees.  A maximum evaluation of 50 percent is only 
available where there is limitation of flexion of the major 
forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  


Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of extension of the major forearm to 
90 degrees or limitation of extension of the minor forearm to 
100 degrees.  A 40 percent evaluation is assigned for 
limitation of extension of the major forearm to 100 degrees 
or limitation of extension of the minor forearm to 110 
degrees.  A maximum evaluation of 50 percent is only 
available where there is limitation of extension of the major 
forearm to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  

A 20 percent evaluation is assigned for either arm where 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

A 20 percent rating is assigned for limitation of pronation 
of either arm with motion lost beyond the last quarter of arc 
such that the hand does not approach full pronation.  Where 
motion is lost beyond middle of arc a 20 percent rating is 
assigned if it is the minor arm, and a 30 percent evaluation 
is assigned if it is the major arm.  38 C.F.R. §  4.71a 
Diagnostic Code 5213.  

A note following the diagnostic codes pertaining to the elbow 
and forearm noted that multiple impaired finger movements due 
to tendon tie up, or muscle or nerve injury are to be rated 
separately and combined.  

A superficial scar that is poorly nourished, with repeated 
ulceration, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118a; Diagnostic Code 7803 (1998).A superficial scar that 
is tender and painful on objective demonstration is rated 10 
percent disabling.  38 C.F.R. § 4.118a, Diagnostic Code 7804 
(1998).  Other scars are rated on limitation of function of 
the part affected.  38 C.F.R. § 4.71a, Diagnostic Code 7805 
(1998).  



When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  



Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claims; no further assistance in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran has received extraordinary medical evaluation of 
his injuries and symptomatology.  Numerous tests have been 
performed and he has been provided with numerous VA 
examinations.  On several occasions clarifying supplemental 
VA examination reports have been submitted.  Functional 
limitation including considerations set forth in DeLuca v. 
Brown, have been addressed in detail.  

In concluding that the duty to assist has been satisfied, the 
Board would like to address the contention of the veteran 
that he received a biased, unfair, or unsympathetic VA 
examination in November 1998.  Upon review of the veteran's 
correspondence and the VA examination report, the Board feels 
that the examination is in compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998) and was 
not obviously unfair or biased.  The appropriate findings 
were made and it is apparent that full consideration was 
given to the history of the disability, the Board's remand, 
the other evidence of record, and the regulatory requirements 
imposed on orthopedic examinations.  

It is notable that the examiner did not conclude that the 
veteran did not feel what he purports to feel.  Rather he 
simply explained that there were essentially no findings of 
disability attributable to the service connected elbow 
injuries.  He addressed factors pertaining to evidence of 
painful motion and did not find corroboration in the form of 
atrophy or skin changes from disuse.  

On the merits of the veteran's claim, the main point of 
contention is the extent to which the veteran's essentially 
whole-arm symptomatology is attributable to his service 
connected disability.  The RO has currently rated the 
veteran's disorder by arthritis and limitation of motion.  
For the veteran to succeed in his appeal, the evidence must 
show that the veteran has limitation of flexion, extension, 
supination or pronation (to include limitation due to pain or 
other functional impairment) due to the service connected 
disability and to the degree required in order to meet the 
criteria for a higher evaluation.  

Apart from limitation of motion, it is the veteran's burden 
to establish (or at least to put the evidence in relative 
equipoise) that the service connected disability is 
manifested by additional symptomatology.  

The evidence of record shows posttraumatic degenerative 
changes of both elbows.  The veteran feels that he also has 
nerve damage to both arms as a result of his service 
connected elbow injuries.  There has been extensive analysis 
of this question and workup of the veteran's arm complaints.  
While there is previous  inconclusive evidence and opinion 
that the veteran has nerve impairment of the arms related to 
his service connected elbow injuries, the Board finds that in 
the absence of any neurological abnormalities found on the 
most recent VA examination in November 1998, there is no 
basis to conclude that the veteran suffers from any 
neurological disorder or impairment as a manifestation of his 
service connected elbow disabilities.  On various occasions 
doctors have noted that the veteran had give-way weakness, or 
was not giving a good effort.  There are opinions that his 
complaints were nonanatomic or not neurological.  The weight 
of the medical evidence is that a pathological nerve injury 
is not shown on diagnostic testing.  As noted above, the VA 
examiner reported a normal neurological examination in 
November 1998.

In summary, the evidence is not in relative equipoise.  The 
Board is not persuaded that the veteran's arm and hand 
symptoms and findings are due to his elbow fractures in 
service.  

To warrant an evaluation in excess of 20 percent for the 
service connected right elbow disorder, the veteran would 
have had to show that the service connected right elbow is 
manifested by limitation of flexion to 70 degrees or 
limitation of extension to 90 degrees.  Alternatively, a 30 
percent evaluation would be in order if there was loss of 
pronation of the forearm beyond the middle of arc due to the 
service-connected disability.  The most limitation of flexion 
shown was in May 1996 when there was 116 degrees of flexion.  
On the same examination limitation of extension was to 68 
degrees.  In November 1998 there was 55 degrees of pronation.  
This is pronation to almost three-quarters of arc.  

The veteran contends that he has had significant limitation 
of motion due to pain, and the doctors who have examined the 
veteran have recorded complaints of pain with motion.  Even 
considering the complaints of pain, the veteran's ranges of 
motion have not approached the ranges necessary for award of 
a higher evaluation of 30 percent.  

In November 1998, the veteran would not actively move more 
than 30 degrees.  An increased degree of passive motion was 
permitted as noted previously.  However, the VA examiner 
found no atrophy or skin changes consistent with disuse to 
corroborate that the veteran actually had painful motion.  
Also, it is observed that shooting arm pains, weakness, and 
other symptoms have been associated with the veteran's 
claimed nerve impairment, which has not been adequately shown 
or adequately associated with the service connected 
disability.  The Board, therefore, is not persuaded that the 
veteran has significant functional impairment associated with 
his service connected right elbow disability.  The VA 
examiner who conducted the 1998 VA examination stated that 
the service-connected disability would not be expected to 
cause anything other than mild weakness at the elbow.  

With regard to the left arm, to warrant an evaluation in 
excess of 10 percent there would have to be competent, 
credible and persuasive evidence of limitation of flexion to 
90 degrees, limitation of extension to 75 degrees, or 
pronation lost beyond the last quarter of arch such that the 
hand would not approach full pronation.  

A review of the many arm motion measurements of record shows 
that the veteran's left arm flexion was never limited to 90 
degrees (loss of 55 degrees of flexion).  In May 1996 the 
veteran flexed to 125 degrees.  With regard to extension, the 
veteran should be able to extend to 0 degrees of arc.  In May 
1996 the veteran showed extension to 58 degrees.  This is 
greater extension ability than permitted for a higher 
evaluation of 20 percent.  

With regard to limitation of pronation, the Board notes that 
in a private sports medicine consultation in June 1995 the 
examiner reported pronation to 30 degrees.  However, the 
veteran then showed 76 degrees of pronation on the May 1996 
VA examination.  On the November 1998 VA examination he had 
55 degrees of pronation which was loss of 25 degrees or more 
than one quarter of pronation.  

On VA examination in 1998 there was no localized tenderness 
at the elbow.  This is generally not supportive of the a 
finding that the veteran had significantly limited pronation 
of the arm.  The veteran also did not show any atrophy or 
neurological deficit of the upper extremity.  

The VA examiner noted that the veteran often would not move 
voluntarily and he would just give way on muscle testing.  
The examiner could not explain the veteran's limitation of 
motion.  He felt that the veteran's weakness was nonanatomic.  
The examiner then offered the opinion that the pathology 
demonstrated would be expected to, at best, result in mild 
weakness of the elbow.  He did not feel that the service 
connected disability otherwise caused "any problems" with 
the elbows or wrists.  Again this opinion is inconsistent 
with a finding of the demonstrated limitation of motion. 

In summary, there has been no evidence of limitation of 
motion to justify a higher rating for either elbow.  There is 
also no evidence of ankylosis, flair joint, nonunion or 
malunion.  

VA examinations have shown the veteran has residuals elbow 
scarring; however, such scarring has not been shown to be 
poorly nourished and repeatedly ulcerated, tender or painful 
on objective demonstration, nor have they limited function of 
the elbows.  Accordingly, separate evaluations for residual 
scarring are not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations of the bilateral elbow disabilities.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for residuals of a 
radial head hairline fracture of the left elbow (minor) is 
denied. 

Entitlement to an increased evaluation for residuals of a 
radial head fracture of the right elbow (major) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeal

 

